DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 01/20/2021.  Claims 13 and 14 have been amended.  Claims 1-12, 16, and 20 have been cancelled.  No claims have been added.  Therefore, claims 13-15 and 17-19 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 13-15 and 17-19 (Group I) are drawn to a computer system for improving coordination of transactions in a three-sided marketplace network consisting of a consumer, a disease prevention program provider, and a health insurance plan provider, the computer system comprising: an integrator application engine, including a processor; and a customer relationship management module; wherein the customer relationship management module comprises a listing module, an account module, an opportunity module, an 

Claims 13-15 and 17-19 (Group I) involve abstract steps, outlined in bold, of a computer system for improving coordination of transactions in a three-sided marketplace network consisting of a consumer, a disease prevention program provider, and a health insurance plan provider, the computer system comprising: an integrator application engine, including a processor; and a customer relationship management module; wherein the customer relationship management module comprises a listing module, an account module, an opportunity module, an enrollment module, an invoicing module, a fulfillment module, and an asset module; wherein the listing module is configured to communicate with the account module; wherein the account module is configured to communicate with the opportunity module; initiate the payment for the program upon receiving a notice, from the integrator application engine, of a completed milestone from the enterprise resource planning module.  These steps are directed to the abstract idea of initiating a payment to a disease prevention program provider upon receiving notice of a completed disease prevention program milestone of a consumer, which is covered under the categories of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) outlined in the 2019 PEG.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 13-15 and 17-19 (Group I), outlined in italics, of a computer system for improving coordination of transactions in a three-sided marketplace network consisting of a consumer, a disease prevention program provider, and a health insurance plan provider, the computer system comprising: an integrator application engine, including a processor; and a customer relationship management module; wherein the customer relationship management module comprises a listing module, an account module, an opportunity module, an enrollment module, an invoicing module, a fulfillment module, and an asset module; wherein the listing module is configured to communicate with the account module; wherein the account module is configured to communicate with the opportunity module; wherein    the    opportunity    module    is    configured    to communicate with the enrollment module; wherein    the    enrollment    module    is    configured    to communicate with the invoicing module; wherein    the    invoicing    module    is    configured    to communicate with the fulfillment module; wherein    the    fulfillment    module    is    configured    to communicate with the asset module; wherein the asset module is configured to communicate with the account module; wherein the integrator application engine comprises a database, a health risk assessment module, a personal profile module, and an enterprise resource planning module; wherein the enrollment module is in communication with the enterprise resource planning module; wherein the enterprise resource planning module is in communication with the fulfillment module; and wherein the integrator application engine is configured to receive, via a network, consumer progress data from the disease prevention provider via the enterprise resource planning module, and store the consumer progress data in the database; wherein the fulfillment module is configured to initiate the payment for the program upon receiving a notice, from the integrator application engine, of a completed milestone from the enterprise resource planning module, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving initiating a payment to a disease prevention program provider upon receiving notice of a completed disease prevention program milestone of a consumer using generic computer components such as a computer system, network, database, engines, modules, and processor;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects data regarding disease prevention programs, and patient personal preferences and health data and tailors the disease prevention programs for the patient based on their preferences and health data utilizing a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis to comparing patient preferences and health data to disease prevention programs, and sending payments based on a determination patient has reached a milestone in the program;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any 
Limiting the abstract idea to patient and disease prevention program data, because limiting application of the abstract idea to patient and disease prevention program data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes patient health and survey answer data to determine the best fit disease prevention program provider, and utilizes consumer progress data to determine the consumer has reached a milestone in the disease prevention program and to initiate a payment; 
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to patient and disease prevention program data;
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely provides notices of enrollment to patient and disease prevention program provider and consumer progress data to the patient’s health insurance plan provider.
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving contact, performing assessment, identifying program, surveying consumer, creating matrix, comparing matrix, determining best fit, enrolling 

[0040] More particularly and referring now to FIG. 1, an
exemplary integrator-centric system 100 for delivering at least one
disease prevention program ("DPP") includes a clinical provider
102 configured to refer 104 a consumer 106 to an integrator 108.
The clinical provider 102 includes but is not limited to a doctor or a
hospital. The refer 104 can be in the form of a professional referral
or a prescription. The consumer 106 can include a patient, a client
of a medical service, a program participant, a candidate, and/or a
user. However, the consumer 106 can act as an agent for a third
party whereby the consumer 106 can enroll the third party into a
DPP110.

[0041] An early step in the process of matching a consumer 106
to a best-fit DPP 110 involves determining whether the consumer
106 is eligible for one or more DPPs 110 based on objective criteria,
as defined by the consumer's health plan (e.g., payer 116).

[0042] The integrator 108 accesses a database 111 of DPP
providers and recommends a "best fit" DPP 110 based on, for
example, correlation between a personal profile entered by the
consumer 106 and one of a plurality of ideal participant profiles,
each associated with a DPP provider. The integrator 108 enrolls the
consumer 106 into the best-fit DPP 110. As described in greater
detail below, the integrator 108 monitors 112 the consumer's
compliance with the DPP 110, and processes a claim for payment
114 from a payer 116. The payer 116 can be an insurance company,
Medicaid, Medicare, a health system, or health plan administrator.
The integrator 108 may be configured to process a claim for
payment by performing one of more of the steps of: submitting a
claim to the payer 114, receiving approval for the claim from the
payer 116, invoicing the payer 116, and receiving the payment for
the claim from the payer 116. The integrator 108 can send the
initial claim to the payer 116 upon enrollment of the consumer 106
in the DPP 110.

[0043] In accordance with various embodiments, the system 100
programmatically determines an ideal personality profile based on
the outcomes of the most successful participants for each DPP
provider. Each DPP provider can have one or more vehicles for
delivering a DPP 110. For example, a DPP provider can offer a
qualifying DPP 110 in a group session and alternatively, can offer
another qualifying DPP 110 using a virtual interface.
[0044] With reference to FIG. 2, an exemplary system 200 for

metaphor includes an integrator 203, a consumer 201, a payer 205,
and a DPP provider (CBO) 210. In this regard, each of the
consumer 201, the DPP provider 210, and the payer 205 interface
with the integrator 203 at different events from enrolling the
consumer in an appropriate DPP, and thereafter through program
monitoring, completion, and payment.

[0045] The consumer 201 initiates a sequence of events
(collectively referred to herein as the transaction) by making
contact with the integrator 203 for enrollment in a DPP. The
consumer 201 inputs data 202 responsive to a health risk
assessment and a personal preference survey. These data are
analyzed by the integrator's computer system, for example by using
algorithms to determine if the consumer 201 is eligible for a DPP.
Data 202 may be in the form of Yes or No answers and can be
computed by employing a finite state machine or a modification
thereof. If the consumer 201 is eligible for the DPP, then the
integrator's computer system determines the best-fit DPP provider
210 using analytics to compare the personal preferences of the
consumer 201 to ideal personal preferences for each of a plurality of
DPP providers. In addition, the consumer 201 can enter a location
that the consumer 201 will be before traveling to the DPP provider
210, for example, home, work, school, the gym, or the office. The
location of the consumer 201 is compared to a location of each of
the plurality of DPP providers and then analyzed. Based on this
analysis of personal preferences and locations, a best-fit DPP
provider 210 is identified. The personal preferences can be used to
determine a best-fit DPP 210. The integrator 203 enrolls the
consumer 201 in the best-fit DPP with the best-fit DPP provider
210. Notice of enrollment 204 is sent to the consumer 201. A
second notice of enrollment 209 is sent to the best-fit DPP provider
210.

[0046] Upon enrollment, the integrator 203 sends a claim 206 to
payer 205. The payer 205 sends an approval or payment 207 to
integrator 203. The consumer 201 participates 213 in the DPP and
the DPP provider 210 delivers the DPP content 212 to the consumer
201. The DPP provider 210 reports 214 progress and other data to
the integrator 203. Once the integrator 203 identifies that the
consumer 201 has satisfied a milestone or completed the DPP, the
integrator 203 sends a payment 215 to the DPP provider 210, which
ends the transaction or advances the transaction to the next
milestone.

[0047] Some embodiments include an option of a traditional,
clinical healthcare provider 208 (such as a physician) providing the
consumer 201 a prescription 209 (or a professional referral) for a
DPP, which may include instructions for contacting the integrator
Some embodiments include an option of the integrator 203
providing a report 220 to the healthcare provider 208.

[0048] Various embodiments provide an augmented transition
network system for optimizing placement of a consumer in a DPP,
monitoring a status of consumer performance milestones while in
the DPP, and sending payment to the DPP provider for completed
milestones. Such embodiments include reporting the completed
milestones to a payer, and receiving a payment from the payer
triggered by the completed milestone. In an example, the
augmented transition network system processes a series of events,
as described below in connection with FIG. 3.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. comparing patient health and preference data to disease prevention program provider, determining payment is due based on patient milestones) and does not impose meaningful limits on the scope of the claims;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites acquiring medical examination data of target patient and a plurality of comparative cases from a database;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the performing a health risk assessment, processing assessment data, identifying disease prevention program, creating a matrix of personal preferences, enrolling consumer, invoicing health insurance plan, receiving first payment, recognizing consumer milestone electronically;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives consumer progress data, and transmits the data to the integrator application engine over a network, for example the Internet;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered 

Furthermore, dependent claims 14, 15, and 17-19 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as sending payments, identifying disease prevention program based on health risk assessment, creating profile from survey answers, determining best fit program from profile matching, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 13-15 and 17-19 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eaton, et al. (US 2006/0136264 A1) in view of Stollmeyer, et al. (US 2014/0101067 A1) in further view of Bartley, et al. (US 8,719,056 B1).

With regards to claim 13, Eaton teaches a computer system for improving coordination of transactions in a three-sided marketplace network consisting of a consumer, a disease prevention program provider (see at least figure 1, paragraph 0024, computer system coordinating transactions between consumers and providers), …, the computer system comprising: an integrator application engine including a processor (see at least figure 1, paragraph 0024, computer system including application); and a customer relationship management module (see at least figure 1, paragraph 0024, computer program/application associated with consumer/customer); wherein the customer relationship management module comprises a listing module (see at least figure 8 (116)), an account module (see at least paragraph 0038), an opportunity module (see at least paragraph 0024), an enrollment module (see at least paragraph 0038), an invoicing module (see at least paragraph 0040), a fulfillment module (see at least paragraph 0047), and an asset module (see at least paragraphs 0040-0041); wherein the listing module is configured to communicate with the account module (see at least figure 8, paragraph 0038); wherein the account module is configured to communicate with the opportunity module (see at least figure 8, paragraph 0038); wherein    the    opportunity    module    is    configured    to communicate with the enrollment module (see at least figure 8, paragraph 0038); wherein    the    enrollment    module    is    configured    to communicate with an invoicing module (see at least figure 8, paragraph 0040); wherein    the    invoicing    module    is    configured    to communicate with the  fulfillment module (see at least figure 8, paragraph 0040); wherein    the    fulfillment    module    is    configured    to communicate with the asset module (see at least figure 8, paragraph 0040); wherein the asset module is configured to communicate with the account module (see at least figure 8, paragraph 0040); wherein the integrator application engine comprises a database (see at least paragraph 0081), …a personal profile module (see at , and an enterprise resource planning module (see at least paragraphs 0058, 0096-0097); wherein the enrollment module is in communication with the enterprise resource planning module (see at least figure 8, paragraph 0047); wherein the enterprise resource planning module is in communication with the fulfillment module (see at least figure 8, paragraph 0047).

Eaton does not explicitly teach …and a health insurance plan provider …wherein the integrator application engine is configured to receive, via a network, consumer progress data from the disease prevention provider via the enterprise resource planning module, and store the consumer progress data in the database; wherein the fulfillment module is configured to initiate the payment for the program upon receiving a notice, from the integrator application engine, of a completed milestone from the enterprise resource planning module.  Stollmeyer teaches …and a health insurance plan provider (see at least figure 1 (108), paragraph 0038, health insurance payer) …wherein the integrator application engine is configured to receive, via a network, consumer progress data from the disease prevention provider via the enterprise resource planning module (see at least paragraph 0038, software provides confirmation wellness service was completed by individual and submits reimbursement requests to payer for electronic reimbursement), and store the consumer progress data in the database (see at least paragraph 0028, proof of participation to insurers can be facilitated by information contained in database); wherein the fulfillment module is configured to initiate the payment for the program upon receiving a notice, from the integrator application engine, of a completed milestone from the enterprise resource planning module (see at least paragraph 0033, participating payer pays for a portion of covered individual’s wellness services; at least paragraph 0038, payer electronic reimbursements are reconciled when wellness services are completed by the individual).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Stollmeyer with Eaton with the motivation of increasing quality of the health experience (Stollmeyer, paragraph 0005).

…a health risk assessment module.  Bartley teaches …a health risk assessment module (see at least column 4, lines 4-19, health assessment of member).  It would have been obvious to one of ordinary skill in the art to combine the features of Bartley into Eaton with the motivation of directing individuals to programs that meet their healthcare needs (Bartley, column 1, lines 58-59).

With regards to claim 14, Eaton teaches the computer system according to claim 13, wherein the computer system is further configured for: the consumer to be in communication with the account module (see at least paragraph 0038), …the personal profile module (see at least paragraphs 0037, 0048), and the enrollment module (see at least paragraph 0038); the disease prevention program provider to be in communication with the enterprise resource planning module (see at least paragraphs 0058, 0096-0097), and the fulfillment module (see at least figure 8, paragraph 0047).

Furthermore, Bartley teaches …the health risk assessment module (see at least column 4, lines 4-19, health assessment of member).  It would have been obvious to one of ordinary skill in the art to combine the features of Bartley into Eaton with the motivation of directing individuals to programs that meet their healthcare needs (Bartley, column 1, lines 58-59).

Additionally, Stollmeyer teaches  and the health insurance plan provider to be in communication with the invoicing module (see at least paragraph 0038).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Stollmeyer with Eaton with the motivation of increasing quality of the health experience (Stollmeyer, paragraph 0005).

With regards to claim 15, Stollmeyer teaches the computer system according to claim 14, wherein the computer system is further configured to: send a payment to the facilitator by the health insurance plan via to the invoicing module; and send a payment for the program to the disease prevention provider by the facilitator via the fulfillment module (see at least paragraphs 0038, .  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Stollmeyer with Eaton with the motivation of increasing quality of the health experience (Stollmeyer, paragraph 0005).

With regards to claim 17, Bartley teaches the computer system according to claim 13, wherein the health risk assessment module is configured to: perform a health risk assessment of the consumer (see at least column 4, lines 4-19, health assessment of member); process data from the health risk assessment against a set of minimum criteria for a plurality of disease prevention programs (see at least column 7, lines 36-47, member assessment data is used is compared against eligibility criteria for participation in different programs); and identify a disease prevention program based on a result from the processing data (see at least column 7, lines 49-51, system identifies eligible programs).  It would have been obvious to one of ordinary skill in the art to combine the features of Bartley into Eaton with the motivation of directing individuals to programs that meet their healthcare needs (Bartley, column 1, lines 58-59).

With regards to claim 18, Eaton teaches the computer system according to claim 13, wherein the personal profile module is configured to: provide a survey of personal preferences (see at least figure 8, paragraphs 0048, 0086), collect answers to the survey from the consumer (see at least figure 8, paragraphs 0048, 0086); analyze the answers to the survey (see at least figure 8, paragraphs 0048, 0086); and create a personal profile for the consumer (see at least figure 8, paragraphs 0048, 0086).

With regards to claim 19, Eaton teaches the computer system according to claim 18, wherein the integrator application engine is configured to: identify a disease prevention program for the consumer (see at least figure 8, paragraphs 0047, 0086); access a database of a plurality of disease prevention program providers offering the disease prevention program (see at least figure ; compare using predictive analytics the personal profile for the consumer to ideal personal preferences for the plurality of disease prevention program providers, which are stored on the database (see at least figure 8, paragraphs 0047, 0086); and determine a best-fit disease prevention program provider for consumer based on the comparing of the personal profile (see at least figure 8, paragraphs 0047, 0086).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to Applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because they optimize a computer/provider/patient network by providing computer driven placement of a consumer in a DPP, monitoring a status of consumer performance milestones while in the DPP, and sending payment to the DPP provider for completed milestones using a database, a network, and a processor.
Applicant’s limitations subject matter eligible because it addresses a problem similar to that posed in DDR.

With regards to Applicant’s argument that the limitations are subject matter eligible because they optimize a computer/provider/patient network by providing computer driven placement of a consumer in a DPP, monitoring a status of consumer performance milestones while in the DPP, and sending payment to the DPP provider for completed milestones using a database, a network, and a processor, the Examiner respectfully disagrees.  The purported improvement of the instant application is it “reduces the friction [of DPPs], both with respect to making a connection between individuals in the network, but also following up to measure the extent to which candidate’s engagement in the program.”  See 01/20/2021 Remarks, page 7.  However, “reducing the friction” using conventional computer components does not make the instant limitations subject matter eligible.  "The claims here are unlike the claims in Enfish. There, we relied on the Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish…the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). In Enfish, "[w]e contrasted claims 'directed to an improvement in the functioning of a computer' with claims 'simply adding conventional computer components to well-known business practices,'…the claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two." TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 05/17/2016).

In response to Applicant’s argument that the limitations are subject matter eligible because they address the solution to a specific problem necessarily rooted in computer technology, similar to DDR Holdings, the Examiner respectfully disagrees.  The Federal Circuit emphasized that the patent's recited result in DDR overrides the "routine and conventional sequence of events" because the computer network does not operate in its normal, expected manner of sending the website visitor to the third-party website that is connected to the hyperlinked advertisement. Instead, when the website visitor clicks on the hyperlink the claimed system generates and directs the visitor to a hybrid webpage that presents third-party product information with the same visual elements of the host website. Unlike the claims in DDR, the Applicant's limitations in the instant application are 

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to Applicant's arguments.  Applicant argues:
Stollmeyer does not teach wherein the integrator application engine is configured to receive, via a network, consumer progress data from the disease prevention provider via the enterprise resource planning module, and store the consumer progress data in the database; wherein the fulfillment module is configured to initiate the payment for the program upon receiving a notice, from the integrator application engine, of a completed milestone from the enterprise resource planning module.

In response to Applicant’s argument that Stollmeyer does not teach wherein the integrator application engine is configured to receive, via a network, consumer progress data from the disease prevention provider via the enterprise resource planning module, and store the consumer progress data in the database; wherein the fulfillment module is configured to initiate the payment for the program upon receiving a notice, from the integrator application engine, of a completed milestone from the enterprise resource planning module, the Examiner respectfully disagrees.  Stollmeyer teaches the software provides a confirmation a wellness service was completed by an individual and submits reimbursement requests to a payer for electronic reimbursement (¶ 0038), proof of participation to insurers can be facilitated by information contained in database (¶ 0028), participating payer pays for a portion of covered individual’s wellness services (¶ 0033), payer electronic reimbursements are reconciled when wellness services are completed by the individual (¶ 0038), and the system includes software used by payers and program providers to communicate this information with each other over a network such as the internet (¶ 0044-0046).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

James (US 2008/0086325 A1) – discloses designing a health intervention plan for a person, measuring how they are progressing within program, and incentivizing them when steps of the intervention plan are completed.

Greene (US 2012/0310661 A1) – discloses reducing healthcare costs by providing incentives for adherence by patient and provider to performance standards for a healthcare plan. 

JAMES, E.B., 2015. Evaluation of a prescription drug pay-for-performance program: Impact on prescribing trends, budget, and patient outcomes, University of Washington – discloses a healthcare program that demonstrated positive outcomes for chronic diseases using incentives.JAMES, E.B., 2015. Evaluation of a prescription drug pay-for-performance program: Impact on prescribing trends, budget, and patient outcomes, University of Washington.
Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626